131 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Arthur Rex ROCHELLE, Defendant-Appellant.
No. 96-30341.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1997.**Decided Nov. 19, 1997.

1
Appeal from the United States District Court for the District of Oregon, No. CR-92-00429-1-ALH;  Ancer L. Haggerty, District Judge, Presiding.


2
Before:  NOONAN and HAWKINS, Circuit Judges, and MERHIGE,*** District Judge.


3
MEMORANDUM*


4
Arthur Rochelle appeals the district court's order revoking his supervised release from a 1993 wire fraud conviction and imposing a 12-month consecutive sentence pursuant to 18 U.S.C. § 3583.  We affirm.


5
First, we reject Rochelle's claim that the district court failed to consider the factors set forth in 18 U.S.C. § 3553(a) when it revoked Rochelle's supervised release.  Because the record does not show otherwise, we assume "that the district court knows and applies the law correctly, and therefore considers the factors in 18 U.S.C. § 3553(a)."  United States v. Cervantes-Valenzuela, 931 F.2d 27, 29 (9th Cir.1991).  Moreover, because we may consider de novo whether the § 3553(a) factors support revocation of supervised release, we find that the district court did not incorrectly apply the statute or the Sentencing Guidelines.  See United States v. Lockard, 910 F.2d 542, 543-44 (9th Cir.1990).


6
Second, we find that the district court met the requirement of making a general statement on the record of its reasons for imposing a 12-month consecutive sentence that is within the Guidelines range.  Id. at 546.


7
AFFIRMED.



**
 The panel finds this case appropriate for submission without argument pursuant to Fed.  R.App. P. 34(a) and Ninth Circuit Rule 34-4


**
 * Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3